Citation Nr: 0430774	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-12 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for sterility/erectile 
dysfunction, including as due to exposure to Agent Orange in 
service.  

2.  Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange in service.  

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling, prior 
to September 17, 2002 rated as noncompensably disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied a compensable rating 
for bilateral hearing loss.  That appealed was merged with 
the appeal of an August 2002 rating decision which granted 
service connection for tinnitus and assigned a 10 percent 
rating for tinnitus.  Also merged into this appeal was the 
veteran's appeal of a November 2002 rating decision which 
denied service connection for sterility and a skin rash.  

Subsequently, the RO in a May 2003 rating decision granted an 
increased rating to 10 percent for bilateral hearing loss, 
effective September 17, 2002.  

At his hearing in September 2003 the veteran raised a claim 
for service connection for post-traumatic stress disorder.  
As the RO has not had an opportunity to develop or adjudicate 
the claim, it is referred to the RO for appropriate action.  

The issues of service connection for a skin disorder and 
sterility/sexual dysfunction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to September 17, 2002 the veteran's service-
connected bilateral hearing loss was manifested by auditory 
acuity levels of in II the right ear and IV in the left ear; 
speech reception was 88 percent in the right ear and 80 
percent in the left ear.  

2.  On or after September 17, 2002 the veteran's service-
connected bilateral hearing loss was manifested by auditory 
acuity levels of III in the right ear and III in the left 
ear; speech reception is 88 percent in the right ear and 84 
percent in the left ear.  

3.  The Schedule for Rating Disabilities does not provide 
separate ratings for tinnitus for each ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, prior to September 17, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, on or after September 17, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2004).  

3.  The criteria for a disability rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect from 
June 10, 1999 to June 12, 2003); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (in effect from June 13, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Board observes that legislation has enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has held that the 
VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide; and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).

Regarding the hearing loss claim, the veteran filed this 
claim in July 2000.  The RO arranged for the veteran to be 
examined by VA in August 2000.  The RO denied the claim in a 
September 2000 rating decision.  In an October 2001 letter, 
the veteran was essentially informed of what evidence he 
should provide and what evidence the RO could assist him in 
obtaining.  In August 2002 the RO, in the statement of the 
case, informed the veteran of the regulations specifying VA's 
duty to assist claimants.  Collectively, these documents 
essentially asked him to provide any evidence he had.  

In Pelegrini, the Court also interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the RO 
effectively notified the veteran of the provisions of the 
VCAA in the October 2001 letter and August 2002 statement of 
the case.  The RO then readjudicated the veteran's claim in a 
May rating decision.  As such, the Board considers that any 
defect in notifying the veteran has been cured.  

The Board finds that the VCAA notice requirements have been 
met with respect to the hearing loss claim, because while the 
notice provided, discussed above, was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the RO prior to the most recent adjudication of the claim, 
and the content of the notice complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The veteran's claim for a higher initial rating for tinnitus 
arises from a notice of disagreement.  The VA General Counsel 
has addressed the applicability of the notice requirements in 
such cases.  If, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  It 
is pointed out that in March 2002 the veteran was sent a VCAA 
notification letter with respect to his claim of entitlement 
to service connection for tinnitus.  This letter effectively 
informed the veteran of the information and evidence not of 
record that was necessary to substantiate the claim, what 
evidence they would seek to provide, and what evidence he was 
expected to provide; and this letter essentially asked him to 
provide any evidence he had.

Regarding the duty to assist, it is noted that the RO 
arranged for the veteran's hearing to be evaluated by VA in 
August 2000 and again in April 2003.  They attempted to 
obtain relevant records identified by the veteran.  There is 
no indication, however, that there are any other relevant 
records which have not been obtained.  


Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2004).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2004).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2004).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
form level I for essential normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 (2004).  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85- 
4.87 (2003)].  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

According to the former rating criteria, a maximum 10 percent 
rating was assigned for persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma. 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1992).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  

Recurrent tinnitus is rated as 10 percent disabling.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  See 68 Fed. Reg. 25,822 
(May 14, 2003)[as codified at 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003)].  

Any variation in the level of impairment during the initial 
rating period may be significant and be a basis for a staged 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background and Analysis.  The veteran filed his claim 
for a increased rating for bilateral hearing loss in July 
2000.  

On the VA audiological evaluation in August 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
70
75
LEFT
25
50
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.

The veteran then submitted an audiological evaluation 
performed at Associates Hearing in March 2001.  The results 
of puretone threshold testing were graphed, but not 
interpreted.  The graph is not inconsistent with thresholds 
for the frequencies between 1000 and 4000 Hertz found on the 
VA evaluation.  The speech discrimination scores were 
recorded as 88 percent in the right ear and 82 percent in the 
left ear.  

The RO again arranged for the veteran to be evaluated by VA 
in April 2003.  On the VA audiological evaluation in April 
2003, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
75
75
LEFT
45
60
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's service-connected bilateral hearing loss prior 
to April 2003, is manifested by auditory acuity levels of II 
in the right ear and IV in the left ear.  The Board finds 
that the results of the audiological examinations in recent 
years do not reveal findings that support a compensable 
rating prior to September 17, 2002, under the applicable 
rating criteria.  38 C.F.R. § 4.85 (2004).  

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86 for the period prior to 
September 17, 2002.  The August 2000 VA examination and the 
private March and June 2001 private and VA examinations 
showed that the puretone thresholds at each of the four 
specified frequencies in the right ear or left ear were not 
55 decibels or above.  The puretone tone thresholds are not 
30 decibels or less at 1000 Hertz in either ear.  
Accordingly, 38 C.F.R. § 4.86 was not applicable.  

In April 2003 the VA evaluation demonstrated the veteran's 
service-connected bilateral hearing loss was manifested by 
auditory acuity levels of III in the right ear and III in the 
left ear.  When those numerals are placed on Table VI they do 
not result in a compensable rating.  38 C.F.R. § 4.85 (2004).  

The RO correctly assigned a 10 percent rating based on the 
findings that demonstrated the veteran's hearing met the 
criteria for exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86(a).  The April 2003 VA examination showed 
that the puretone thresholds at each of the four specified 
frequencies in the right ear or left ear were not 55 decibels 
or above.  When the Roman numeral designation for hearing 
impairment was assigned based on Table VIA it resulted in a 
Roman numeral designation of V for the right ear.  When the 
designation of V in the right ear and III in the left ear was 
placed on Table VII a 10 percent rating for bilateral hearing 
was assigned.  

The puretone tone thresholds were not 30 decibels or less at 
1000 Hertz in either ear.  Accordingly, 38 C.F.R. § 4.86(b) 
is not applicable.  

Even though a higher level of impairment is not demonstrated 
on examination until April 2003, the RO assigned the 
effective date of the 10 percent rating as the date the 
veteran's notice of disagreement was received by VA.  The 
preponderance of the evidence is against a compensable rating 
for bilateral hearing loss prior to September 17, 2002 and 
for a rating in excess of 10 percent on or after September 
17, 2002.   


Initial Rating for Tinnitus

The RO granted service connection for tinnitus in an August 
2002 rating decision and assigned a 10 percent rating.  In 
September 2002 the veteran submitted his notice of 
disagreement with the assigned 10 percent rating for 
tinnitus.  He asserted that a 10 percent rating should be 
assigned for each ear.  Under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  The Board therefore finds that neither version of 
the regulation is more favorable to the veteran.  See 
VAOPGCPREC 3-00.  

The veteran contends a separate 10 percent rating should be 
assigned for each ear.  This question has been addressed by 
the VA General Counsel and by the Courts.  In VAOPGCPREC 2-
03, Office of the General Counsel (OGC) noted that "tinnitus 
is the perception of sound in the absence of an acoustic 
stimulus."  VAOPGCPREC 2-03 at p. 2, citing The Merck Manual 
665 (17th Ed. 1999).  The OGC referenced the notice of 
proposed rulemaking resulting in the amendment to Diagnostic 
Code 6260 in May 2003 for the medical explanation of 
tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus. It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].  

Based on this medical explanation the OGC found that the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity.  
VAOPGCPREC 2-03, p. 3.

OGC therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The Board is bound to follow this opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  

There is no legal basis for assigning a 10 percent rating for 
each ear.  See also Wanner v. Principi, 370 F.3d 1124 (2004).  

A rating in excess of 10 percent for tinnitus is not 
warranted.  

In May 2003 the RO also denied a higher rating for tinnitus 
on an extraschedular basis.  The veteran's application for VA 
benefits dated in August 2001 indicates the veteran is 
currently retired and receiving Social Security benefits.  In 
addition, when listing the disabilities which prevented him 
from working the veteran did not list either hearing loss or 
tinnitus.  There is no basis for a finding that the veteran's 
tinnitus interfered with his employability during the rating 
period.  The Board has concluded that referral of the case 
for an extraschedular rating for tinnitus is not appropriate.  
The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's tinnitus has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  


ORDER

A compensable rating for bilateral hearing loss, prior to 
September 17, 2002, is denied.  

A rating in excess of 10 percent for bilateral hearing loss, 
on or after September 17, 2002, is denied.  

A rating in excess of 10 percent for tinnitus is denied.  


REMAND

The veteran is seeking service connection for a skin disorder 
and for sterility or erectile dysfunction which he contends 
are due to his exposure to Agent Orange in service.  

The regulations provide that a veteran who served in the 
Republic of Vietnam between January 6, 1962 and May 7, 1975 
is presumed to have been exposed to an herbicide agent unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2004).  The veteran's DD Form 214 reveals 
he served on active duty from June 1966 to May 1968 and was 
awarded a Vietnam Service Medal.  For that reason the Board 
assumes the veteran was exposed to Agent Orange in service.  

The veteran has reported and testified before the undersigned 
Acting Veterans Law Judge that he developed a skin rash which 
he attributed to his exposure to Agent Orange.  (T-10).  The 
veteran also reported that he and his spouse were unable to 
have children, and adopted a child.  He contends his 
sterility or erectile dysfunction is related to exposure to 
Agent Orange in service.  (T-13).  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
lay or medical evidence of a current diagnosed disability, 
the evidence establishes the veteran suffered an event, 
disease of symptoms of a disease in service and there are 
indications the claimed disability may be associated with the 
event or injury in service.  38 C.F.R. § 3.159(c)(4) (2004).  

In this instance, the veteran is competent to report symptoms 
such as a rash and erectile dysfunction which can be observed 
by and described by a lay person.  The Board has concluded 
the veteran should be afforded VA examinations to diagnose 
any current skin rash and erectile dysfunction/sterility and 
to obtain a medical opinions as to their etiology and any 
relationship to exposure to Agent Orange in service.  

The claims folder does not currently contain a diagnosis of 
any disorder for which presumptive service connection due to 
exposure to Agent Orange is provided.  38 C.F.R. § 3.307, 
3.309 (2004).  VA is required to inform the veteran of the 
evidence necessary to support his claim.  38 C.F.R. 
§ 3.159(b)(2004).  If presumptive service connection is not 
applicable, competent medical evidence of a link between 
exposure to Agent Orange in service and the current chronic 
disorder is required or in the alternative a medical opinion 
relating the onset of the veteran's skin rash or erectile 
dysfunction/sterility to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for erectile 
dysfunction/sterility and a skin rash 
since his separation from the service, 
then obtain copies of records of all such 
treatment which have not been previously 
secured.  

2.  The RO should arrange for the veteran 
to be afforded a VA urology examination 
to determine the nature and etiology of 
the veteran's claimed erectile 
dysfunction and or sterility.  The claims 
folder should be made available to the 
examiner for his review.  The examiner is 
asked to answer the following question.  
Is it at least as likely as not (50 
percent chance) that any currently 
diagnosed erectile dysfunction and or 
sterility began in service or is related 
to exposure to Agent Orange in service?  

3.  The RO should arrange for the veteran 
to be afforded a VA dermatology 
examination to determine the nature and 
etiology of the veteran's skin rash.  The 
claims folder should be made available to 
the examiner for his review.  The 
examiner is asked to answer the following 
question.  Is it at least as likely as 
not (50 percent chance) that any 
currently diagnosed skin disorder began 
in service or is related to exposure to 
Agent Orange in service?  
4.  Thereafter, the RO should 
readjudicate the claims.  If either or 
both remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



